DETAILED ACTION

This Office Action is in response to the amendment, filed on December 17, 2021.  Primary Examiner acknowledges Claims 1, 12, 13, and 21-37 are pending in this application, with Claims 1, 12, and 13 having been currently amended, Claims 21-37 having been newly added, and Claims 2-11 and 14-20 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
co-molded construction in which the face-contacting side and the non face- contacting side comprise separately formed and attached components”; however, the breadth and scope of this claim limitation appears unclear.  How can a structure be “co-molded” but also “separately formed and attached”? These recitation appear to diametrically opposed.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, 13, and 21-37 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, Claim 1, Line 13 recites “headgear to maintain the mask system in position on a patient’s head”.  This clause appears to positively recite a portion of the human body.  Accordingly, this claim is considered to be directed to non-statutory subject matter.  Dependent Claims 12, 13, and 21-37 incorporate the non-statutory subject matter from which they depend. Applicant can overcome this rejection by reciting the “headgear adapted/configured to maintain the mask system in position on a patient’s head”.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 21, 23, 25, 26, 28, 29, 31, 33, and 36 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett (3,330,273) in view of Keener et al. (3,815,596).
As to Claim 1, Bennett discloses a mask system (Figures 1 and 2) for providing respiratory therapy to the airways of a patient, the mask system (Figures 1 and 2) comprising: a frame (80, best seen Figure 3, “The mask 10 is held in place on the face of the wearer by the harness assembly 16.  It includes a spider 80 and a head harness 82.  The spider 80 comprises an annular ring 84 having four radially projecting lugs 86 at angularly spaced locations.  The ring 84 is positioned around the inlet-outlet passage 26 on the forward end 24 of the face piece, and is held in place by the connector assembly 18.” Column 6, Lines 65-70) including a pair of upper headgear connectors (defined by two upper 86/86 of the “four radially projecting lugs 86 at angularly spaced locations” extending toward the eyes best seen Figure 2); a pair of lower headgear connectors (defined by two lower 86/86 of the “four radially projecting lugs 86 at angularly spaced locations” extending toward the chin best seen Figure 2), each of said pair of lower headgear connectors (defined by two lower 86/86) configured to connect to the frame (80); a sealing arrangement (14, “the mask of the invention, designated by the reference numeral 10, includes generally a face piece 12, a sealing cuff 14, an attachment harness 16, and an attachment harness 16, and a connector assembly 18.” Column 3, Lines 15-25) adapted to maintain the mask system (Figures 1 and 2) in position on a patient’s head, the headgear (16) including a rear strap (90, “a pair of straps 88, one of which extends above and the other below the ears (sic).  Two straps are joined just behind the ears by a pair of webs 90.” Column 7, Lines 1-5), a pair of upper side straps (upper 88, best seen in Figures 1 and 2, “a pair of straps 88, one of which extends above and the other below the ears (sic).  Two straps are joined just behind the ears by a pair of webs 90.” Column 7, Lines 1-5) adapted to be routed over the patient’s ears, and a pair of lower side straps (lower 88, best seen in Figures 1 and 2, “a pair of straps 88, one of which extends above and the other below the ears (sic).  Two straps are joined just behind the ears by a pair of webs 90.” Column 7, Lines 1-5) adapted to be routed under the patient’s ears, wherein each of the pair of upper side straps (upper 88) are adapted to connect to a respective one of the pair of upper headgear connectors (upper 86/86) of the frame (80) and each of the pair of lower side straps (lower 88) are adapted to connect to a respective one of the pair of lower headgear connectors (lower 86/86), wherein the sealing arrangement (14) comprises a face backup band 32 includes a base portion 36, disposed adjacent and parallel-to marginal edge 22. Extending from the base portion 36 is a support portion 38 that initially curves inwardly and rearwardly away from the edge 22, then outwardly to engage the forward or underside of the facial flap 30, to support it adjacent its terminal end and finally back towards the edge 22.” Column 4, Lines 15-25; also see: “Use of the backup band 32 enables the facial flap 30 to be made considerably thinner than if a single unsupported flap were used. This is highly advantageous in that a thinner flap is in turn more flexible, so as to feel softer and more comfortable and more readily conform to irregularities in the facial contour. It also permits the flap to more readily respond to system pressure in the chamber 28 acting on its underside to urge it into tight sealing engagement with the face… This further enhances the ability of the flap to conform to irregularities, both mechanically and under the influence of system pressure ” Column 4, Lines 25-50). 
does not expressly disclose “an elbow adapted to be connected to an air delivery tube to deliver the flow of air at the therapeutic pressure to the breathing chamber”.
Keener teaches a similar mask system to Bennett for the delivery of gas to a patient having a circular inlet opening (54 as associated with 52) forming an attachment region for the gas source. 
Regarding the remaining claim limitations, Keener teaches the construction of the circular inlet opening (54) to receive a “Two piece fitting 18 (best seen Figure 8) includes an elbow type fitting 78 having a first end 80 and a second end 82.  The first end 80 is adapted to fit into the grommet 52 on the face mask 12.  The elbow 78 is preferably slidably mounted in the fitting 84, and as a result elbow 78 may be rotated relative to the fitting 84” (Column 3, Lines 50-60).  Keener teaches the resultant effect of this construction provides a mask system that “can be easily manipulated into position on the patient’s face whereby it will be comfortable and always operate effectively” (Column 4, Lines 40-45).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask system of Bennett to include the use of an elbow as taught by Keener to be a known construction suitable for the manipulation and rotation of the gas source tubing about the face of the patient in order to provide customization and comfort during usage. 
As to Claim 12, the modified Bennett, specifically Bennett discloses at least one lateral stabilizing portion (32, “The backup band 32 includes a base portion 36, disposed adjacent and parallel-to marginal edge 22. Extending from the base portion 36 is a support portion 38 that initially curves inwardly and rearwardly away from the edge 22, then outwardly to engage the forward or underside of the facial flap 30, to support it adjacent its terminal end and finally permits the flap to more readily respond to system pressure in the chamber 28 acting on its underside to urge it into tight sealing engagement with the face… This further enhances the ability of the flap to conform to irregularities, both mechanically and under the influence of system pressure ” Column 4, Lines 25-50).  Regarding the remaining limitations to “a section having a width which is adapted to push against the side of the patient's nose in use”, as best seen in Figure 2 the construction of the mask system encompasses the region of the patient’s nose whereby the relationship of the stabilizing portion (32) seeks to “urge it into tight sealing engagement with the face”.  Consequently, the section at the nose will experience the claimed “push” action. 
As to Claim 21, the modified Bennett, specifically Bennett discloses the mask system (Figures 1 and 2) is provided without a forehead support.
As to Claim 23, the modified Bennett, specifically Bennett discloses the sealing arrangement (14) is adapted to form a seal with a patient's nose and mouth (best seen Figures 1 and 2).
As to Claim 25, the modified Bennett, specifically Bennett discloses the sealing arrangement (14) comprises a co-molded construction in which the face-contacting side (30) and the non face- contacting side (32) comprise separately formed and attached components.

As to Claim 28, the modified Bennett, specifically Bennett discloses each of the pair of upper headgear connectors (upper 86/86) includes an elongated rigidizer arm (defined by the extension of 86 to 84).  With respect to the term “elongated”, Primary Examiner notes Applicant has not compared the claimed construction of the rigidizer arm of Claim 28 to the rigidizer arm of Claim 26 to provide a clear and unmistakable understanding of the variation in length.  Thus, the term “elongated” appears to be a relative term without a reference point.  Nevertheless, should Applicant respectfully disagree the decision to make one extension longer than or shorter than another is a known result effective variable associated with the forces needed to secure the headgear of the mask on to the face of the user whereby the length of a strap to extend about the top regions of the head has a longer length than a strap needed to extend about the neck of the user. In order to obviate the rotational forces, the extension of the top region rigidizers is an obvious to try configuration in order to reduce the amount of force needed to compress the mask system to the face of the user utilizing the headgear.
As to Claim 29, modified Bennett, specifically Bennett discloses the elongated rigidizer arm defined by the extension of 86 to 84) has a curved portion (defined by the hooked region 86 as engaging with 92) adapted to extend below a respective eye of the patient (best seen Figures 1-3).
permits the flap to more readily respond to system pressure in the chamber 28 acting on its underside to urge it into tight sealing engagement with the face… This further enhances the ability of the flap to conform to irregularities, both mechanically and under the influence of system pressure ” Column 4, Lines 25-50) adapted to form the seal with the patient's face, the seal forming surface comprising a frosted surface finish (“the facial flap, being thin and formed of a highly flexible material, has a very soft and pliable feel” Column 6, Lines 1-5, also see: “a relatively thin member formed of a flexible and preferably, at least semi-resilient material…a relatively flat surface for sealing engagement with a face” Column 3, Line 70 thru Column 4, Line 5).
As to Claim 33, the modified Bennett, specifically Bennett discloses the face-contacting side (30) of the sealing arrangement (14) includes a cross-sectional profile (best seen Figures 6-8) in a side-of-nose region and a corner of mouth region adapted to anchor and stabilize (“Use of the backup band 32 enables the facial flap 30 to be made considerably thinner than if a single unsupported flap were used. This is highly advantageous in that a thinner flap is in turn more flexible, so as to feel softer and more comfortable and more readily conform to irregularities in the facial contour. It also permits the flap to more readily respond to system pressure in the chamber 28 acting on its underside to urge it into tight sealing engagement with the face… This further enhances the ability of the flap to conform to irregularities, both mechanically and under the influence of system pressure ” Column 4, Lines 25-50) the sealing arrangement (14) on the patient's face.
As to Claim 36, the modified Bennett, specifically Bennett discloses the face-contacting side (30) of the sealing arrangement (14) in a nasal bridge region (best seen Figures 6-8)  includes one or more folds (30”, whereby the face contacting region 30 has a defined progressively thinner region).

Claims 13, 22, 24, 27, and 32 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett (3,330,273) in view of Keener et al. (3,815,596), as applied to Claim 1 and further in view of Worboys et al. (2008/0006277).
As to Claim 13, the modified Bennett, specifically Bennett discloses a sealing arrangement with an additional laterally stabilizing portion for engaging with the nose of the patient, whereby the sealing arrangement is effectively a dual flap construction.  Yet does not expressly disclose “the width is in the range of about 3mm to 7mm”. 
Worboys teaches a mask assembly having a dual flap construction suitable for engaging the face of the patient to form a sealing arrangement. 
Regarding the remaining limitations, Worboys teaches the size and dimensions of the sealing arrangement is a function of the desired flexibility.  Explicitly, “The depth and/or length of the slot may be adjusted so that the finger portions 217 are more flexible in certain regions of the patient's face.”  (Para 0033). 

Therefore, it would have been obvious to one having ordinary skill in the art to modify the with of the inner sealing arrangement of the dual flap construction of the modified Bennett to operate within the recited ranges as taught by Worboys and a known resultant effect suitable for imparting the desired amount of flexibility to particular regions along the sealing arrangement of the mask system. 
As to Claim 22, the modified Bennett, specifically Bennett discloses a sealing arrangement with an additional laterally stabilizing portion for engaging with the nose of the patient, whereby the sealing arrangement is effectively a dual flap construction.  Yet does not expressly disclose “the sealing arrangement includes a nasal bridge region and a side-of-nose 
Worboys teaches a mask assembly having a dual flap construction suitable for engaging the face of the patient to form a sealing arrangement. 
Regarding the remaining limitations, Worboys teaches the size and dimensions of the sealing arrangement is a function of the desired flexibility.  Explicitly, “The fingers 217 are progressively shorter in a nasal bridge region NB of the cushion 214 (see FIG. 12). … The depth and/or length of the slot may be adjusted so that the finger portions 217 are more flexible in certain regions of the patient's face.”  (Para 0033).   As best seen in Figure 12, the nasal bridge region has shorter fingers whilst the progressively getting longer fingers at the side and continuation of the sealing arrangement. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the sealing arrangement of the mask system of the modified Bennett have a thinner region at the nasal bridge than the side of the nose as taught by Worboys to impart a desired flexibility in the engagement of the sealing arrangement to the face of the user. 
As to Claim 24, the modified Bennett, specifically Bennett discloses a sealing arrangement with an additional laterally stabilizing portion for engaging with the nose of the patient, whereby the sealing arrangement is effectively a dual flap construction.  Yet does not expressly disclose “the sealing arrangement is adapted to form a seal with the patient's face in a nasal bridge region of the face, a side of nose region of the face, a mouth corner region of the face, and a lip region of the face, and wherein sealing arrangement is further adapted to form a 
 Worboys teaches a mask system (Figures 7-14) having a cushion (14) wherein a region of the cushion (16) “forms a seal with the nasal bridge region NB” (Para 0027). Worboys teaches the state of the art to be “constantly striving to provide patient interfaces which provide a comfortable seal” while preventing leakage about the face in order to maintain PAP pressures, whereby the concern of a person having ordinary skill in the art is to prevent pressure sores in “sensitive regions [of the face such] as the nasal bridge” (Para 0003). Consequently, the resultant effect of the Worboys invention is an improved cushion with “a segmented support structure (Para 0008) “structured to alleviate the pressure of the cushion on the patient's face. ... [and] structured to conform and seal to different patient facial profiles.” (Para 0036).  Additionally, Primary Examiner notes Worboys teaches additional regions best seen Figure 7 including the mouth corner region (“cheek regions CR” Para 0027) and the lip region (“lower lip region LL of the patient's face”).  In light of these features the claimed construction of “below the nasion and above the cartilage of the nose” is an obvious to try configuration from a finite number of predictable results in order to prevent pressure sores from usage of the mask system. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the sealing arrangement of the modified Bennett to expressly seal with the nasal bridge as claimed in order to provide a seal which preventing leakage about the face in order to maintain PAP pressures, while also preventing pressure sores in “sensitive regions [of the face such] as the nasal bridge”.
does not expressly disclose “the sealing arrangement includes a lip region, and the sealing flap in the lip region includes a valley when viewed from a bottom of the sealing arrangement.”
Worboys teaches a mask assembly having a dual flap construction suitable for engaging the face of the patient to form a sealing arrangement. 
Regarding the remaining limitations, Worboys teaches regions best seen Figure 7 including the mouth corner region (“cheek regions CR” Para 0027) and the lip region (“lower lip region LL of the patient's face”).  As best seen in Figure 7, the region of the lip region (LL) is similar to the construction of the nasal bridge (NB) region.  Explicitly, “in the nasal bridge region NB and lower lip/chin region LL (see FIG. 7), the underlying membrane 18 is progressively or completely shortened. Reducing or eliminating the underlying membrane 18 in these regions of the cushion 14 means the outer membrane 16 can "give" more when a face contacts it. This arrangement can improve comfort in these sensitive regions.” (Para 0031).  Consequently, the valley orientation is a function of the desired flexibility within the lip region.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the sealing arrangement of the modified Bennett to expressly seal within the lip region, as taught by Worboys for the purpose of imparting comfort in sensitive regions of the face. 
As to Claim 32, the modified Bennett, specifically Bennett discloses a sealing arrangement with an additional laterally stabilizing portion for engaging with the nose of the patient, whereby the sealing arrangement is effectively a dual flap construction.  Yet does not expressly disclose “the sealing flap includes a length that varies in different regions of the sealing arrangement, and wherein the length of the sealing flap in a side-of-nose region is longer than other regions of the sealing arrangement.
Worboys teaches a mask assembly having a dual flap construction suitable for engaging the face of the patient to form a sealing arrangement. 
Regarding the remaining limitations, Worboys teaches the “in the nasal bridge region NB and lower lip/chin region LL (see FIG. 7), the underlying membrane 18 is progressively or completely shortened. Reducing or eliminating the underlying membrane 18 in these regions of the cushion 14 means the outer membrane 16 can "give" more when a face contacts it. This arrangement can improve comfort in these sensitive regions.” (Para 0031).  Further, Worboys teaches the size and dimensions of the sealing arrangement is a function of the desired flexibility.  Explicitly, “The fingers 217 are progressively shorter in a nasal bridge region NB of the cushion 214 (see FIG. 12). … The depth and/or length of the slot may be adjusted so that the finger portions 217 are more flexible in certain regions of the patient's face.”  (Para 0033).  Thus, in light of the features as shown in Figure 7, the sealing flap (outer membrane 16) may have a length that is greater in the cheek region (CR) as the “underlying membrane 18” is missing in these regions, resulting in the ability of the “outer membrane 16 can "give" more when a face contacts it. This arrangement can improve comfort in these sensitive regions.” (Para 0031).  This configuration would be obvious to try from a finite number of predictable results having a reasonable expectation of success as the regions (LL and NB) which are absent of the “underlying membrane 18” do not need as much length as the regions (CR) having the “underlying membrane 18” in order to cover and provide the desired flexibility. 


Claim 30 is rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett (3,330,273) in view of Keener et al. (3,815,596), as applied to Claim 1 and further in view of Bishop (2002/0185134).
As to Claim 30, the modified Bennett, specifically Bennett discloses a sealing arrangement with an additional laterally stabilizing portion for engaging with the nose of the patient, whereby the sealing arrangement is effectively a dual flap construction having a non-face contacting side (32) which engages with the face contacting side (30) wherein both features interlock with the frame (80 via 12).  Yet does not expressly disclose “the non face-contacting side of the sealing arrangement includes one or more interfacing structures adapted to interlock with the frame, and wherein the frame and the sealing arrangement are constructed and arranged such that a proper connection between the frame and the sealing arrangement results in an audible clicking noise.”
Bishop teaches an alternative construction of a mask system for the delivery of gas to a patient having a connection between a sealing arrangement and the frame in the form of a snap fitment.  Explicitly, Bishop teaches “The canopy 2 is pushed firmly against the ring 1 so that the bead 26 snaps as a push fit into the enlarged portion 16 of the channel 15. The engagement of the bead 26 in the channel 15 forms a secure mechanical connection between 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the non-face contacting sealing arrangement as connected to the frame of the modified Bennett to utilize a snap fit interference connection which produces a snap action - click - upon proper engagement to ensure the connection is firm and secure, as taught by Bishop.

Claims 34 and 35 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett (3,330,273) in view of Keener et al. (3,815,596), as applied to Claim 1 and further in view of Ho et al. (2006/0249159).
As to Claim 34, the modified Bennett, specifically Bennett discloses a mask system having a frame (80) with a main body (12) including a pair of upper headgear connectors (upper 86/86) and a pair of lower headgear connectors (lower 86/86); yet, does not expressly disclose “the frame has a main body and a forehead support extending from a top end of the main body, the forehead support including the pair of upper headgear connectors, and wherein the forehead support is non-adjustably fixed to the main body.”
Ho teaches an alternative construction of a mask system similar to Bennett having a main body (22) with an upper extension of a forehead support (40) for the conveyance of gas the patient wherein the main body (22) and the forehead support (40) each have headgear connectors.  Explicitly, Ho teaches “mask shell 22 has a generally triangular shape having a forehead support portion 40 that includes headgear attaching elements in the form of receiving 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the main body of the frame of the modified Bennett to include the use of a fixed and non-adjustable forehead support as taught by Ho for the purpose of permitting the flexibility and geometry of the patient’s facial contours to be matched during use of the mask system. 
As to Claim 35, the modified Bennett, specifically Ho teaches each of the pair of upper headgear connectors provides a slot or receiving hole (42, best seen Figure 1, “mask shell 22 has a generally triangular shape having a forehead support portion 40 that includes headgear attaching elements in the form of receiving holes or slots 42 disposed on either side of the upper forehead support portion for receiving headgear straps (not illustrated). In the illustrated embodiment, the lower corners of mask shell 22 also include headgear attaching elements in the form of socket attachment elements 44, which cooperate with corresponding ball elements (not illustrated) on headgear straps.” Para 0033)  adapted to receive a respective one of the pair of upper side straps of the headgear in use (“on either side of the upper forehead support 

Claim 37 is rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett (3,330,273) in view of Keener et al. (3,815,596), as applied to Claim 1 and further in view of Hitchcock (2009/0095301).
As to Claim 37, the modified Bennett, specifically Bennett discloses a mask system having a frame (80) and front wall (34) of the sealing arrangement (14); yet, does not expressly disclose “the front wall of the sealing arrangement comprises a vent for gas washout, the vent positioned along a top portion of the sealing arrangement above the circular inlet opening adapted to communicate with the elbow.”
Hitchcock teaches a similar mask system to Bennett for the conveyance of gas to a patient, wherein the front wall of the sealing arrangement includes a series of vents (30, best seen Figure 1-1, “A number of vents 30 may be provided so as to allow gas exhaled by the patient to vent to atmosphere.” Para 0043) located above the circular inlet opening (22) which communicates with the elbow (24). Hitchcock teaches the resultant effect is the ability “to allow gas exhaled by the patient to vent to atmosphere”. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask system front wall to include the use of vents as taught by Hitchcock to permit the venting of exhaled gas to the atmosphere. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 21-23, and 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,758,698. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
With respect to all the claims each recite the features of a mask system, having a pair of upper headgear connectors, a pair of lower headgear connectors, a sealing arrangement, an elbow, headgear routed over the ears and headgear routed under the ears for connection to the pairs of upper and lower headgear connectors, the sealing arrangement including the front 
The limitations of Claim 21 are recited in patent claim 2. The limitations of Claim 22 are recited in patent claim 1. The limitations of Claim 23 are recited in patent claim 1. The limitation of Claim 25 are recited in patent claim 3. The limitations of Claim 26 are recited in patent claim 4.  The limitations of Claim 27 are recited in patent claim 5.  The limitations of Claim 28 are recited in patent claim 1.  The limitations of Claim 29 are recited in patent claim 6.  The limitations of Claim 30 are recited in patent claim 7. The limitations of Claim 31 are recited in patent claim 8. The limitations of Claim 32 are recited in patent claim 9.  The limitations of Claim 33 are recited in patent claim 10.  

Claims 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,758,698 in view of Eves et al. (10,314,997). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims, except for the “the frame has a main body and a forehead support extending from a top end of the main body, the forehead support including the pair of upper headgear connectors, and wherein the forehead support is non-adjustably fixed to the main body.” (Claim 34), “each of the pair of upper headgear connectors provides a slot or receiving hole adapted to receive a respective one of .
Eves et al. (‘997) teaches a similar mask assembly to ‘698 having a mask system, having a pair of upper headgear connectors, a pair of lower headgear connectors, a sealing arrangement, an elbow, headgear routed over the ears and headgear routed under the ears for connection to the pairs of upper and lower headgear connectors, and the sealing arrangement including the front wall includes an inside surface arranged to be at said therapeutic pressure in use and an outside surface arranged to be at ambient pressure in use, the face-contacting side of the sealing arrangement includes a sealing flap, and at least one lateral stabilising portion adapted to direct a force against a side of the patient's nose.
Regarding the limitations of Claims 34 and 35, Eves et al. (‘997) teaches “A forehead support 30 extends from the top end of the main body 22. The forehead support 30 may be fixed (i.e., un-adjustable), adjustable (e.g., the height or length of elongated arm may be extendable, or the angle of the forehead support may be changeable), or interchangeable (e.g., various sizes of forehead supports for different sized patients or the elongated arm may be replaced with different various lengths of arm). The forehead support 30 includes an elongated arm 32 and an upper headgear connector 34 providing slots or receiving holes 35 at the free end of the arm adapted to receive respective headgear straps in use, thus using the padding of the headgear straps rather than requiring a separate pad. In an example, the headgear connector may be adjustable, e.g., with respect to the arm 32 (e.g., tilt or angle towards the patient's forehead). … The elongated arm 38 may be bendable or selectively deformable so as to allow the arm to bend towards or away from the patient's face in use, thereby pulling the headgear onto the patient's face, e.g., enabling side sleeping. In an example, if the elongated arm 38 is bendable or deformable with hand pressure of the user, the elongated arm may be suitably malleable to hold the deformed shape. This feature of the elongated arm 38 may increase the comfort, fit and/or sealing of the embodiment. The forehead support and headgear connectors may provide an unobtrusive arrangement which extend out of the patient's line of sight.” (Column 12, Lines 50 thru Column 13, Line 20).  Thus, the resultant effect is an increase in patient comfort, fit and/or sealing while providing an unobtrusive arrangement which extends out of the patient’s line of sight. 
Regarding the limitations of Claim 36, Eves et al. (‘997) teaches the construction of the sealing arrangement having “The shape of the cross-section may be arranged to extend laterally or radially outward of the adjacent sidewall, or in another version such as shown in FIG. 118 may be more in line with an adjacent sidewall, and have a similar radial outer extent by arranging folds or bends inwardly of the adjacent sidewall.” (Column 25, Lines 40-50), wherein the resultant effect is “Since the cushion is performed with a fold (see FIG. 127a), in use about 20 mm to 30 mm, preferably about 25 mm of flap contacts the nasal bridge of the patient. This distance of contact provides improved seal, as too little contact can leak, or pinch and too much can cut off blood circulation on the nose.” (Column 33, Lines 55-65).
‘997) teaches the construction of a washout vent.  Explicitly, “As shown in FIGS. 1-1 and 1-2, the elbow 70 includes a vent arrangement 75 for gas washout. The vent arrangement 75 includes a plurality of holes (e.g., 5-100 holes, e.g., 20-50 holes, or about 45 holes). As shown in FIG. 2-5, each hole may include a contour or taper along its length.” (Column 37, Lines 40-50).   Wherein the resultant effect is the ability of exhausted gases to be removed from the mask system.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask assembly of ‘698 to be modified with a forehead support, as claimed in claims 34 and 35, and taught by Eves et al. (‘997) to provide an increase in patient comfort, fit and/or sealing while providing an unobtrusive arrangement which extends out of the patient’s line of sight, with folds in the sealing arrangement, as claimed in claim 36, and taught by Eves et al. (‘997) to provide improved seal, and finally with the construction of a washout vent, as claimed in claim 37 and taught by Eves et al. (‘997) remove exhausted gases from the mask system. 

Claims 12, 13, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,758,698 in view of Worboys et al. (2008/0006277). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims, except for the “at least one lateral stabilising portion forms a section having a width which is adapted to push against the side of the patient's nose in use” (Claim 12), “the width is in the range of about 3mm to 7mm.” (Claim 13), and “the sealing arrangement is adapted to form a seal with the . 
Regarding the limitations of Claim 24, Worboys teaches a mask system (Figures 7-14) having a cushion (14) wherein a region of the cushion (16) “forms a seal with the nasal bridge region NB” (Para 0027). Worboys teaches the state of the art to be “constantly striving to provide patient interfaces which provide a comfortable seal” while preventing leakage about the face in order to maintain PAP pressures, whereby the concern of a person having ordinary skill in the art is to prevent pressure sores in “sensitive regions [of the face such] as the nasal bridge” (Para 0003). Consequently, the resultant effect of the Worboys invention is an improved cushion with “a segmented support structure (Para 0008) “structured to alleviate the pressure of the cushion on the patient's face. ... [and] structured to conform and seal to different patient facial profiles.” (Para 0036).  Additionally, Primary Examiner notes Worboys teaches additional regions best seen Figure 7 including the mouth corner region (“cheek regions CR” Para 0027) and the lip region (“lower lip region LL of the patient's face”).  In light of these features the claimed construction of “below the nasion and above the cartilage of the nose” is an obvious to try configuration from a finite number of predictable results in order to prevent pressure sores from usage of the mask system. 
Regarding the limitations of Claims 12 and 13, Worboys teaches a mask assembly having a dual flap construction suitable for engaging the face of the patient to form a sealing arrangement.  Worboys teaches the size and dimensions of the sealing arrangement is a 
In light of this teaching, the recited range of “3 mm to 7 mm” is an obvious to try size dimension from a finite number of identified, predictable solutions with a reasonable expectation of success, since it has been held where the general conditions of a claim are disclosed in the prior art discovering the optimal or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific dimensions provide a particular advantage, solve a stated problem or serve a purpose different from that of providing the desired flexibility along specific regions of the sealing arrangement as engaged with the user’s face; thus, the use of the specific dimensions lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Bennett as the resultant effect would yield the predictable results of the sealing arrangement having the desired flexibility about various portions of the engagement with the user’s face. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask system of ‘698 to include the width to push against the patient’s nose at about 3mm to 7mm, as taught by Worboys to be an obvious to try dimension suitable for conforming with desired flexibility about the face of the user, and further to include the sealing engagement below the nasion but above the cartilage of the nose, as taught by Worboys to prevent pressure sores from usage of the mask system.

Claims 1, 22-23, and 25-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-11, 14, 16-20, 22-29, 31-33, 35, 37, and 38 of U.S. Patent No. 10,314,997. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 is merely broader than patent claims 13, 18, 27, 28, and 36.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
With respect to all the claims each recite the features of a mask system, having a pair of upper headgear connectors, a pair of lower headgear connectors, a sealing arrangement, an elbow, headgear routed over the ears and headgear routed under the ears for connection to the pairs of upper and lower headgear connectors, and the sealing arrangement including the front wall includes an inside surface arranged to be at said therapeutic pressure in use and an outside surface arranged to be at ambient pressure in use, the face-contacting side of the sealing arrangement includes a sealing flap, and at least one lateral stabilising portion adapted to direct a force against a side of the patient's nose.
The limitations of Claim 22 are recited in patent claims 1 and 19.  The limitations of Claim 23 are recited in patent claims 1, 2, 9, 17-19, 22, 25, 28, 29, 31, and 38.  The limitations of . 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-11, 14, 16-20, 22-29, 31-33, 35, 37, and 38 of U.S. Patent No. 10,314,997 in view of Eves et al. (10,758,698). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 is merely broader than patent claims 13, 18, 27, 28, and 36.  It is clear that all of the elements of the instant claims are found in the patent claims, except for the “mask system is provided without a forehead support”. 
Eves et al. (‘698) teaches a similar mask assembly to ‘997 having a mask system, having a pair of upper headgear connectors, a pair of lower headgear connectors, a sealing arrangement, an elbow, headgear routed over the ears and headgear routed under the ears for connection to the pairs of upper and lower headgear connectors, and the sealing arrangement 
Regarding the limitation to without a forehead support, Eves et al. (‘698) teaches “a mask system is provided without a forehead support. See FIGS. 121 to 124.” For the benefit of reducing the “general obtrusiveness of the mask system”. (Column 31, Lines 60-70). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask assembly of ‘997 to be constructed without a forehead support as taught by Eves et al. (‘698) for the purpose of reducing the obstructiveness of the mask system. 

Claims 12, 13, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-11, 14, 16-20, 22-29, 31-33, 35, 37, and 38 of U.S. Patent No. 10,314,997 in view of Worboys et al. (2008/0006277). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims, except for the “at least one lateral stabilising portion forms a section having a width which is adapted to push against the side of the patient's nose in use” (Claim 12), “the width is in the range of about 3mm to 7mm.” (Claim 13), and “the sealing arrangement is adapted to form a seal with the patient's face in a nasal bridge region of the face, a side of nose region of the face, a mouth corner region of the face, and a lip region of the face, and wherein sealing arrangement is further adapted to form a seal on the nasal bone of . 
Regarding the limitations of Claim 24, Worboys teaches a mask system (Figures 7-14) having a cushion (14) wherein a region of the cushion (16) “forms a seal with the nasal bridge region NB” (Para 0027). Worboys teaches the state of the art to be “constantly striving to provide patient interfaces which provide a comfortable seal” while preventing leakage about the face in order to maintain PAP pressures, whereby the concern of a person having ordinary skill in the art is to prevent pressure sores in “sensitive regions [of the face such] as the nasal bridge” (Para 0003). Consequently, the resultant effect of the Worboys invention is an improved cushion with “a segmented support structure (Para 0008) “structured to alleviate the pressure of the cushion on the patient's face. ... [and] structured to conform and seal to different patient facial profiles.” (Para 0036).  Additionally, Primary Examiner notes Worboys teaches additional regions best seen Figure 7 including the mouth corner region (“cheek regions CR” Para 0027) and the lip region (“lower lip region LL of the patient's face”).  In light of these features the claimed construction of “below the nasion and above the cartilage of the nose” is an obvious to try configuration from a finite number of predictable results in order to prevent pressure sores from usage of the mask system. 
Regarding the limitations of Claims 12 and 13, Worboys teaches a mask assembly having a dual flap construction suitable for engaging the face of the patient to form a sealing arrangement.  Worboys teaches the size and dimensions of the sealing arrangement is a function of the desired flexibility.  Explicitly, “The depth and/or length of the slot may be adjusted so that the finger portions 217 are more flexible in certain regions of the patient's 
In light of this teaching, the recited range of “3 mm to 7 mm” is an obvious to try size dimension from a finite number of identified, predictable solutions with a reasonable expectation of success, since it has been held where the general conditions of a claim are disclosed in the prior art discovering the optimal or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific dimensions provide a particular advantage, solve a stated problem or serve a purpose different from that of providing the desired flexibility along specific regions of the sealing arrangement as engaged with the user’s face; thus, the use of the specific dimensions lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Bennett as the resultant effect would yield the predictable results of the sealing arrangement having the desired flexibility about various portions of the engagement with the user’s face. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask system of ‘997 to include the width to push against the patient’s nose at about 3mm to 7mm, as taught by Worboys to be an obvious to try dimension suitable for conforming with desired flexibility about the face of the user, and further to include the sealing engagement below the nasion but above the cartilage of the nose, as taught by Worboys to prevent pressure sores from usage of the mask system.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot. 
Although Primary Examiner appreciates Applicant’s amendments to the claimed subject matter the configuration of a mask system, having a pair of upper headgear connectors, a pair of lower headgear connectors, a sealing arrangement, an elbow, headgear routed over the ears and headgear routed under the ears for connection to the pairs of upper and lower headgear connectors, the sealing arrangement including the front wall includes an inside surface arranged to be at said therapeutic pressure in use and an outside surface arranged to be at ambient pressure in use, the face-contacting side of the sealing arrangement includes a sealing flap, and at least one lateral stabilising portion adapted to direct a force against a side of the patient's nose was known as disclosed by Bennett (3,330,273) in combination with Keener et al. (3,815,596) for the teaching of an elbow connection.  
Additionally, Primary Examiner notes the nature of Applicant’s amendments have introduced double patenting rejections attributed to Eves et al. (10,314,997) and (10,758,698).  
In light of the aforementioned reasoning, the non-final rejection of the claims has been made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785